Citation Nr: 1132779	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-34 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a right eye disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active military duty from March 1971 to March 1976.

These issues come to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is again necessary before the claims on appeal can be properly adjudicated.  In July 2010 the Board remanded the matter for additional development.  The Board finds the development undertaken pursuant to the remand insufficient, unacceptable, and contrary to the intent of the last remand.  The development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board directed the RO/AMC to obtain the Veteran's VA treatment records dated since October 2008.  The file does not contain these records, or any attempt to obtain them.

Also, the RO/AMC was directed to ascertain the Veteran's current address, and then schedule him for his requested Travel Board hearing.  In September 2010 the Veteran was contacted by telephone.  He confirmed his desire for a Travel Board hearing, and provided a new mailing address located in Michigan.  In October 2010 the RO called the Veteran regarding the scheduling of his hearing, and at that time the Veteran advised that he would like the hearing scheduled at the RO in St. Petersburg, Florida, as he still resides there for parts of the year.  In December 2010 the RO/AMC then sent the Veteran notice of an upcoming hearing, but the notice was sent to his old Florida address rather than the new Michigan address the Veteran had just provided.  The mail was returned as undeliverable.  It does not appear that the RO made any effort to send the notice to the Veteran at his new address.  While the Board acknowledges some confusion surrounding the Veteran's dual residences, he specifically indicated that his mail should be delivered to Michigan.  As such, a hearing should be again rescheduled with notice properly delivered to the Veteran at the Michigan address.

Finally, in the last remand the Board directed that the file be returned to the Veteran's state representative for review and preparation of an informal hearing presentation if the Veteran failed to attend the scheduled hearing.  This too was unaccomplished.  No efforts to comply with this remand directive are apparent. 

Accordingly, the case is REMANDED for the development below.  NOTE THAT THESE ACTIONS ARE BEING DIRECTED FOR THE SECOND TIME:

1.  Ask the Veteran whether he has received VA medical care from any VA facility other than the Bay Pine, Florida, VA Medical Center since October 2008.

2.  Request the Veteran's VA treatment records from October 2008 to the present, including from the BAY Pines, Florida, VA Medical Center AND any other VA facility at which the Veteran has received treatment since October 2008.

3.  Confirm with the Veteran that his mail should be sent to the Michigan address he provided in September 2010.  Thereafter, schedule him for a Travel Board hearing before a Veterans Law Judge at the St. Petersburg RO.  The Veteran should be notified in writing of the date, time, and location of the hearing at the Michigan address, unless the Veteran instructs otherwise.  All communication should be fully documented for the record.  

If the Veteran has continued to maintain dual residences (one residence in Michigan and one in Florida), and the Veteran asks that the schedule for the Travel Board hearing be sent to BOTH addresses to assure that he will receive the letter, then the communication should be sent to BOTH addresses, and a file copy for each address should be associated with the claims file.

If contact with the Veteran is not established (that is, if there is no telephone contact directly with the Veteran and the letters to the Veteran are returned as undeliverable and without a forwarding address), the Veteran's representative should be asked to contact the Veteran and to assist the Veteran to provide VA with a current mailing address to which written communications may be delivered.

4.  If the Veteran fails to appear for the hearing, refer this case with the claims folder to the appellant's representative at the RO for the purpose of providing them the opportunity to respond to the present appeal, including the execution of an informal hearing presentation.  

5.  After all of the above actions have been completed, 
readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


